Pecora, J.
Motion to modify demand for bill of particulars is disposed of as follows: Items e, f, 1 and m are not objected to. As to items a, b, c, d, g, i, j, k, n, p, q, r and s, defendant may, under oath, state that he is not presently in possession of any of the documents and writings, copies of which are sought by plaintiff, and defendant may identify said writings and give the substance thereof. Furthermore, defendant shall furnish copies of any such documents within fifteen days after obtaining possession of any of them. Items h, o and t seek, particulars as to foreign law. Under section 344-a of the Civil Practice Act the court may now take judicial notice of the law of a foreign country (see Ninth Annual Report of N. Y. Judicial Council, 1943, p. 267). Whether the trial court will require proof of the foreign law will thus rest in its discretion. Under subdivision C of section 344-a the court may consider any testimony, document, information or argument on the subject of the foreign law, whether the same is offered by counsel, a third party, or discovered through its own research. The issues thus will not be limited by a bill of particulars as to the foreign law. The answer sets forth sufficiently the substance and the effect of the foreign law relied upon. The motion as to items h, o and t is granted. Verified bill as to the other items to be served within twenty days after service of a copy of this order, with notice of entry.